Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          DETAILED ACTION

Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application JP2017-088456 filed in Japan on 04/27/2017. 
It is noted that Applicants have filled a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file.

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on  1/14/2020  made of record.   The references cited on the PTOL 1449 form have been considered. 


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
 	Claim 1 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
	Regarding claim 1, Cho et al. (U.S. Pub. 2015/0207079) teaches an organic electroluminescent element 10 comprising one or more light-emitting layers 150 between an anode 190 and a cathode 190 which face each other, wherein at least one light-emitting layer contains a first host selected from among compounds represented by the following formula 1 (Abstract), a second host selected from among compounds represented by the following formula 2 (Abstract), and a light-emitting dopant material (phosphorescent dopant in [0021]) formula [401]. 
 	And Kim et al. (U.S.Pub. 2016/0308138) teaches an organic electroluminescent element 10 (specially refer figure and relate texts) comprising one or more light-emitting layers 150 between an anode 190 and a cathode 190 which face each other, wherein at least one light-emitting layer contains a first host selected from among compounds represented by the following formula 1 [0017] a second host selected from among compounds represented by the following formula 2 [0017].
 
 	Cho et al. (U.S. Pub. 2015/0207079) and Kim et al. (U.S.Pub. 2016/0308138), taken individually or in combination, do not teach the claimed organic electroluminescent element having at least one light-emitting layer contains a first host selected from among compounds  

    PNG
    media_image1.png
    357
    311
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    170
    301
    media_image2.png
    Greyscale

wherein, 
the ring A is an aromatic hydrocarbon ring represented by formula (la), the ring B is a heterocycle represented by formula (lb), and the ring A and the ring B are each fused to an adjacent ring at any position, 
Ar' represents a phenyl group, a biphenyl group or a terphenyl group, 
R each independently represents an aliphatic hydrocarbon group 63having 1 to 10 carbon atoms, an aromatic hydrocarbon group having 6 to 10 carbon atoms, or an aromatic heterocyclic group having 3 to 12 carbon atoms, 
a, b, and c each independently represent an integer of 0 to 3, and m and n each independently represent an integer of 0 to 2, wherein when Arl is a phenyl group, m+n is an integer of 1 to 4;  
2 and Ar3 represent a hydrogen atom, an aromatic hydrocarbon group having 6 to 14 carbon atoms, or a group in which two of the aromatic hydrocarbon groups are linked to each other, and the aromatic hydrocarbon groups to be linked to each other may be the same as or different from each other, with the proviso that Ar2 and Ar3 are not both a hydrogen atom, and   L1 and L2 represent an m-phenylene group or a p-phenylene group and among other limitations as claimed  in independent claim.

Claims 2-12 are also allowed as being dependent on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le ( dunganh.le@uspto.gov ) whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819